Citation Nr: 1623739	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-48 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD and assigned a 50 percent disability rating, effective June 10, 2008.  The Veteran perfected a timely appeal of that decision.

In August 2014, the Board remanded the current issue for further evidentiary development.  The case is once again before the Board.

In April 2015, the Veteran filed a VA Form 9, substantive appeal, perfecting his appeal regarding the issue of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  

At present, this issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a). 

As the required notifications have not been sent in regard to the VA Form 9 filed in April 2015, the Board declines to take any further action on this issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the appeal.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand: To obtain an addendum VA opinion. 

The Board's August 2014 Remand requested, among other items, that the Veteran be scheduled for a VA examination to determine the current nature and severity of his PTSD.  The remand directed the examiner to identify symptoms attributable to PTSD, assign a Global Assessment of Functioning (GAF) score, and explain the significance of the score, and opine as to the impact of the Veteran's PTSD on his social and industrial activities.

In September 2014, the Veteran underwent a PTSD examination.  The examiner identified the symptoms attributed to PTSD and provided an opinion as to the effect of the Veteran's PTSD on his ability to secure and maintain substantially gainful employment.  However, the examiner did not assign a GAF score.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that an additional opinion, which assigns a GAF score and explains its significance, is needed prior to adjudication of the Veteran's claim.  

Private treatment records indicate that the Veteran receives ongoing mental health treatment from a private clinician, Dr. M., and through VA.  On remand, updated private and VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file VA treatment records dating since January 2015.  If the records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Ask the Veteran to provide a completed release form for Dr. M.  After securing the necessary release, the AOJ should request any treatment records dating since May 2015.  If the records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Return the claims file to the September 2014 examiner, if available.  If that examiner is not available, the file should be forwarded to a psychologist or psychiatrist to obtain the requested addendum.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the clinician should: 

* Assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and

* Explain the significance of the score.

The clinician should provide a rationale for the conclusions reached.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and     his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




